
	

113 S1274 IS: To extend assistance to certain private nonprofit facilities following a disaster, and for other purposes.
U.S. Senate
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1274
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Blunt) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To extend assistance to certain private nonprofit
		  facilities following a disaster, and for other purposes.
	
	
		1.Private nonprofit
			 facilities
			(a)Definition of
			 private nonprofit facilitySection 102(11)(B) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B))
			 is amended to read as follows:
				
					(B)Additional
				facilitiesIn addition to the facilities described in
				subparagraph (A), the term private nonprofit facility includes any
				private nonprofit facility that provides essential services to the general
				public (including museums, zoos, performing arts facilities, community arts
				centers, community centers, houses of worship, libraries, homeless shelters,
				senior citizen centers, rehabilitation facilities, shelter workshops, and
				facilities that provide health and safety services of a governmental nature),
				as defined by the
				President.
					.
			(b)Repair,
			 restoration, and replacement of damaged facilitiesSection
			 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the
			 following:
				
					(C)Treatment of
				Houses of worship
						(i)In
				generalA church, synagogue, mosque, temple, or other house of
				worship, and an otherwise eligible private nonprofit facility operated by a
				religious organization, shall be eligible for contributions under paragraph
				(1)(B), without regard to the religious character of the facility or the
				primary religious use of the facility.
						(ii)LimitationsNotwithstanding
				clause (i), in spaces used primarily for religious worship services,
				contributions under paragraph (1)(B) shall only be used to cover costs of
				purchasing or replacing, without limitation, the building structure, building
				enclosure components, building envelope, vertical and horizontal circulation,
				physical plant support spaces, electrical, plumbing, and mechanical systems
				(including heating, ventilation, air-conditioning, and fire and life safety
				systems), and related site
				improvements.
						.
			(c)ApplicabilityThis
			 section and the amendments made by this section shall apply to the provision of
			 assistance in response to a major disaster or emergency declared on or after
			 October 28, 2012.
			
